—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered November 18, 1994, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant, an inmate at Hudson Correctional Facility in Columbia County, pleaded guilty to the crime of promoting prison contraband in the first degree after having been found with a razor blade in his possession. Pursuant to a plea bargain agreement, he was sentenced as a predicate felon to a prison term of 2 to 4 years to run consecutive to his current sentence. Initially, we reject defendant’s contention that this criminal action is barred by double jeopardy. Although defendant was punished for the same offense as the result of a prior prison disciplinary proceeding, this does not bar a subsequent criminal conviction based upon the same conduct (see, People v Frye, 144 AD2d 714, Iv denied 73 NY2d 891). We further find, in view of the nature of the crime and defendant’s lengthy criminal record, that the sentence imposed is not excessive. We have considered defendant’s remaining arguments and find them to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.